Exhibit 10.1

 

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT is entered into as of October 25, 2005 between Gregg Appliances,
Inc., an Indiana corporation (the “Company”), and Donald J. B. Van der Wiel
(“Executive”).

 

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, in connection with the Executive’s employment as Chief Financial
Officer of the Company, the Company and Executive wish to set forth the terms of
the Executive’s severance benefit and protection in the event Executive’s
employment is terminated without Cause (as defined below).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Employment and Duties.

 

(a) General. The Company hereby employs Executive, and Executive agrees, upon
the terms and conditions herein set forth, to serve as the Company’s Chief
Financial Officer. In such capacity, Executive shall perform such duties as may
be delineated in the by-laws of the Company, and such other duties as may be
assigned to Executive from time to time by the Company’s Board of Directors or
its Chief Executive Officer.

 

2. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to Executive as compensation for services rendered hereunder:

 

(a) Base Salary. The Company shall pay to Executive an annual base salary (the
“Base Salary”) at the rate of $225,000 per annum, payable in accordance with the

 

1



--------------------------------------------------------------------------------

Company’s then current payroll practice. The Base Salary shall be reviewed
annually and may be increased in the sole discretion of the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”),
with the advice and input of the Chief Executive Officer of the Company. The
Company shall be entitled to deduct or withhold all taxes and charges which the
Company may be required to deduct or withhold therefrom.

 

(b) Bonus. Executive shall be eligible for a bonus target of $200,000 per year
paid annually based on achieving specific company goals as established by the
Board of Directors. For the period beginning on October 31, 2005 and ending on
March 31, 2006, Executive will be guaranteed a minimum bonus of $100,000.

 

(c) Executive Benefit Plans. At all times during the Period, Executive shall be
provided the opportunity to participate in pension and welfare plans, programs
and arrangements (the “Plans”) that are generally made available to executives
of the Company, and such other Plans, if any, as may be deemed appropriate by
the Compensation Committee acting in its sole discretion.

 

3. Term. This Agreement shall continue indefinitely until Executive terminates
his employment with the Company or the Company terminates Executive’s employment
with the Company, provided that the provisions of Section 6 shall survive any
termination of this Agreement.

 

4. Termination of Employment.

 

(a) Termination for Cause.

 

(i) If Executive’s employment is terminated by the Company for Cause, as defined
in subparagraph 4(a)(ii), Executive shall not be eligible to receive Base Salary
under subparagraph 2(a) or to participate in any Plans under subparagraph

 

2



--------------------------------------------------------------------------------

2(c) after the date of such termination or any other future periods after the
date of such termination except for the right to receive benefits which have
become vested under any Plan in accordance with the terms of such Plan. In
addition, Executive shall not be eligible to receive any bonus described in
subparagraph 2(b) for the Company’s fiscal year during which the date of
termination occurs and any later year.

 

(ii) Termination for “Cause” shall mean termination of Executive’s employment
with the Company by the Company’s Board of Directors because of (a) Executive’s
repeated failures to perform his duties in a manner reasonably consistent with
the criteria established by the Board of Directors of the Company or the Chief
Executive Officer and communicated to Executive; provided, however, that the
termination pursuant to this clause shall be preceded by a written notice
providing a reasonable opportunity for Executive to correct his conduct, if the
conduct in question can be corrected, (b) conduct on the part of the Executive
that constituted a breach of any statutory, contractual, or common law duty of
loyalty or care owed to the Company, or other conduct on the part of the
Executive that demonstrated dishonesty or deceit in his dealings with the
Company, (c) misconduct by Executive which was material to the performance of
his duties to the Company, including, without limitation, the disclosure of
Confidential Information or a breach of noncompetition or non-solicitation
obligations, or (d) the commission by Executive of any crime involving moral
turpitude or any felony.

 

(iii) The date of termination of employment by the Company under this paragraph
4(a) shall be the date specified in a written notice of termination (which date
shall be no earlier than the date of furnishing such notice), or if no such date
is specified therein, the date of receipt by Executive of such written notice of
termination.

 

3



--------------------------------------------------------------------------------

(b) Termination Without Cause.

 

(i) Subject to the provisions of subparagraph 4(b)(v), if, Executive’s
employment is terminated by the Company without Cause, Executive shall be
entitled to receive, as “Severance Benefits”, his current Base Salary for a
period of 12 months following his departure from the Company. Executive shall
not be eligible to participate in any Plans after the date of termination or any
future period except for the right to receive benefits which have vested under
any Plan in accordance with the terms of such Plan and Executive shall not be
eligible to receive any bonus described in Subparagraph 2(b) for the Company’s
fiscal year during which the date of termination occurs and any later year.

 

(ii) The date of termination of employment by the Company under this
paragraph 4(b) shall be the date specified in a written notice of termination to
Executive (which date shall be no earlier than the date of furnishing such
notice) or, if no such date is specified therein, the date on which such notice
is given to Executive.

 

(iii) Severance Benefits representing Base Salary continuation shall be paid in
accordance with the Company’s then current payroll practice commencing on the
next payroll date following the date of the termination of Executive’s
employment under subparagraph 4(b).

 

(c) Termination by Executive. If Executive resigns or otherwise terminates his
employment (including as a result of death or disability) with the Company he
shall have no right to receive any Base Salary continuation or other severance
benefits. Executive shall not be eligible to participate in any Plans except for
the right to receive benefits which have vested under any Plan and Executive
shall not be eligible to receive any bonus described in paragraph 2(b) for the
Company’s fiscal year during which the date of termination occurs and any later
year.

 

4



--------------------------------------------------------------------------------

5. Secrecy and Noncompetition.

 

(a) Secrecy. Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary in that, by reason of his
employment hereunder, he may acquire or has acquired confidential information
and trade secrets concerning the operations of the Company or its affiliates,
the use or disclosure of which could cause the Company substantial loss and
damages which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Executive covenants and agrees with the Company
that he will not at any time, except in performance of Executive’s obligations
to the Company hereunder, directly or indirectly, disclose any secret or
confidential information that he may learn or has learned by reason of his
association with the Company, or any predecessors to its business, or use any
such information to the detriment of the Company, or any of its affiliates. The
term “confidential information” includes, without limitation, information not
previously disclosed to the public or to the trade by the Company’s management
with respect to the Company’s or its subsidiaries’ or affiliates’ business
plans, prospects and opportunities, the identity of clients, suppliers or
customers, information regarding operational strengths and weaknesses, trade
secrets, know-how and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, marketing plans or strategies, and
financial information. “Confidential information” does not include information
in the public domain, so long as such information did not become part of the
public domain through the actions of Executive. Executive understands and agrees
that the rights and obligations set forth in this subparagraph 5(a) are
perpetual and, in any case, shall extend beyond the Executive’s employment
hereunder.

 

5



--------------------------------------------------------------------------------

(b) Exclusive Property. Executive confirms that all confidential information is
and shall remain the exclusive property of the Company. All business records,
papers and documents kept or made by Executive relating to the business of the
Company shall be and remain the property of the Company. Upon the termination of
his employment with the Company or upon the request of the Company at any time,
Executive shall promptly deliver to the Company, and shall not, without the
consent of the Company, retain copies of any written materials not previously
made available to the public, including but not limited to records and documents
made by Executive or coming into his possession concerning the business or
affairs of the Company. Executive may retain records relating exclusively to the
terms and conditions of his employment relationship with the Company. Executive
understands and agrees that the rights and obligations set forth in this
subparagraph 5(b) are perpetual and, in any case, shall extend beyond the
Executive’s employment hereunder.

 

6. Nonassignability; Binding Agreement. Neither this Agreement nor any right,
duty, obligation or interest hereunder shall be assignable or delegable by
Executive without the Company’s prior written consent; provided, however, that
nothing in this paragraph shall preclude Executive from designating any of his
beneficiaries to receive any benefits payable hereunder upon his death, or the
executors, administrators, or other legal representatives from assigning any
rights hereunder to the person or persons entitled thereto.

 

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto, any successors to or assigns of the Company and Executive’s heirs and
the personal representatives’ of Executive’s estate.

 

7. Severability. If a final and binding (on Executive and the Company)
determination of a court of competent jurisdiction is made that any term or
provision hereof is

 

6



--------------------------------------------------------------------------------

invalid or unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired and (b) the court shall limit the application of such term or
provision or modify such term or provision and proceed to enforce such term or
provision as so limited or modified, which limited or modified term or provision
will be effective, binding, and enforceable against Executive.

 

8. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

 

9. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, interpreted and construed in accordance with the
laws of the State of Indiana.

 

10. Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested. If
addressed to Executive, the notice shall be delivered or mailed to Executive at
the address last known to the Company, or if addressed to the Company, the
notice shall be delivered or mailed to the Company at its executive offices to
the attention of the Board of Directors of the Company. A notice shall be deemed
given, if by personal delivery, on the date of such delivery or, if by certified
mail, on the date shown on the applicable return receipt.

 

11. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but both such counterparts shall
together constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

12. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13. Withholding Tax. The Company shall be entitled to deduct or withhold from
any payment made hereunder all Federal, state and local taxes which the Company
is required by law to deduct or withhold therefrom.

 

 

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Agreement to be signed by its
officer pursuant to the authority of its Board of Directors, and Executive has
executed this Agreement, as of the day and year first written above.

 

 

GREGG APPLIANCES, INC.       DONALD J. B. VAN DER WIEL

By    

  /s/ Jerry W. Throgmartin       /s/ Donald J. B. Van der Wiel     Jerry W.
Throgmartin       Donald J. B. Van der Wiel    

Chairman and Chief Executive Officer

       

 

9